Citation Nr: 1013698	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-19 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for service-connected migraine headaches.

(The issue of entitlement to payment or reimbursement for the 
cost of unauthorized private medical expenses incurred on 
December 19, 2007, at the Wilson Memorial Hospital in Sidney, 
Ohio, will be addressed in a separate decision.) 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran had active service from February 1983 to April 
1983, January 1986 to January 1990 and October 1992 to May 
1993.


REMAND

In a rating decision dated in October 2007, the RO denied the 
Veteran's claim for an increased disability rating for her 
service-connected migraine headaches.  Later in October 2007, 
the Veteran filed a notice of disagreement, in pertinent 
part, with that portion of the October 2007 rating decision 
that denied the Veteran's claim for an increased disability 
rating for migraine headaches.  Thereafter, in July 2008, the 
disability rating for the migraine headaches was increased to 
50 percent.  However, a Statement of the Case addressing the 
issue of entitlement to an increased rating for migraine 
headaches was not issued.  While 50 percent represents the 
maximum rating available under Diagnostic Code 8100, the 
Veteran's disability could have been given extra-schedular 
consideration.  As the July 2008 rating decision does not 
"abrogate the pending appeal," the issue of entitlement to 
an increased disability rating for migraine headaches remains 
in appellate status before the Regional Office, and the case 
must be remanded for a Statement of the Case addressing this 
issue.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Regional Office via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

The RO/AMC shall issue a Statement of the 
Case and notification of the appellate 
rights with respect to the issue of 
entitlement to an increased disability 
rating for migraine headaches.  The 
Veteran is reminded that to vest the 
Board of Veterans' Appeals with 
jurisdiction over this issue, a timely 
substantive appeal with respect to this 
issue must be filed.  38 C.F.R. § 20.202 
(2009).

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


